DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendments and Remarks filed on 06/14/2022
Application is a 371 of PCT/JP2019/034567 09/03/2019
Application claims a FP date of Oct 29, 2018
Claims 1 and 15 are independent
Claims 1-13 and 15 have been amended
Claims 1-15 are pending
Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.  On page 9 of the remarks document, Applicant argues that Tsukada’s reference fails to disclose wherein the electromagnetic shield comprises a metal film sandwiched between two layers.  Examiner respectfully disagrees since in ¶0074 Tsukada clearly discloses that the shield 40 may be a die bonding film formed of adhesive resin containing particles of a magnetic material or a conductor such as copper and iron and may bond the solid state image sensor 30 and the package 10.  Fig 1 clearly shows that shield 40 has image sensor 30 above it and the package 10 below it which implicitly discloses that there is an adhesive layer above and below the shield.
However, to hasten prosecution, Examiner has brought in a new reference and a detailed rejection is presented in the following action.  In view of the above arguments, Examiner would like to maintain the rejections as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15  are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. (WO2017081840A1 Published on May 18,2017.  U.S. Patent Publication Number 2019/0098237 A1 has been used for citing purposes) in view of Schlaupitz et al. (U. S. Patent Publication Number 2016/0320543 A1).

Regarding Claim 1, Tsukada discloses an imaging element (Fig 1 – imaging device 100) comprising: 
in a package (Fig 1 – package 10) having a wiring inside (Fig 1 – wiring 12) and provided with a recess (Fig 1 – Recess 11) for mounting an imaging chip (Fig 1 – image sensor 30), an electromagnetic shield that is arranged between the wiring and the imaging chip (Fig 1 – Shield 40; Fig 1 clearly shows that the shield is arranged between the sensor 30 and wiring 12; ¶0062); and 
(In ¶0024 Tsukada discloses that the shield may be bonding film including a conductor formed on copper or iron and bond the solid-state image sensor; Further in ¶0074 Tsukada discloses that the shield 40 may be a die bonding film formed of adhesive resin containing particles of a magnetic material and may bond the solid-state image sensor 30), 
However, Tsukada but fails to clearly disclose wherein the electromagnetic shield comprises a metal film sandwiched between two adhesive layers.
Instead in a similar endeavor, Schlaupitz discloses wherein the electromagnetic shield comprises a metal film sandwiched between two adhesive layers (In Fig 5 and in ¶0047, Schlaupitz clearly teaches that the electromagnetic shield 116 may be sandwiched between upper and lower layers of adhesive such as upper pressure sensitive adhesive layer 126 and lower pressure sensitive adhesive layer 118).
Tsukada and Schlaupitz are combinable because both are related to electronic devices using electromagnetic shield. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the electromagnetic shield layer as disclosed by  Tsukada with the shield 116 sandwiched between two adhesive layers as taught by Schlaupitz. 
The suggestion/motivation for doing so would have been to have a shield layer that could “adhere” to surface above and below and having a shield  to electromagnetically shield the electronic circuit or printed circuit board as disclosed by Schlaupitz throughout his disclosure.
Therefore, it would have been obvious to combine Tsukada and Schlaupitz to obtain the invention as specified in amended claim 1.

Regarding Claim 2, Tsukada in view of Schlaupitz discloses wherein the two adhesive layers are arranged to cover the electromagnetic shield entirely (Tsukada: Since in ¶0074 Tsukada discloses that the shield 40 may be a die bonding film formed of adhesive resin containing particles of a magnetic material it is not unreasonable to interpret that Tsukada discloses that the adhesive covers the electromagnetic shield entirely; Also Schlaupitz in Fig 5 and in ¶0047, clearly teaches that the electromagnetic shield 116 may be sandwiched between upper and lower layers of adhesive).

Regarding Claim 3, Tsukada in view of Schlaupitz discloses wherein the two adhesive layers are adhesive is arranged to cover an outer surface of the metal film entirely (Schlaupitz: Since Schlaupitz in Fig 5 and in ¶0047, clearly teaches that the electromagnetic shield 116 may be sandwiched between upper and lower layers of adhesive, and throughout his disclosure (especially in ¶0046, Schlaupitz discloses that the shield 116 mat be formed from a layer of metal foil (e.g., copper foil, aluminum foil, or other metal foil), it is clear that Tsukada in view of Schlaupitz discloses all limitations of Claim 3).

Regarding Claim 4, Tsukada in view of Schlaupitz discloses wherein the electromagnetic shield is formed by laminating an adhesive film on top surface and bottom surface of the metal film (Schlaupitz: Since Schlaupitz in Fig 5 and in ¶0047, clearly teaches that the electromagnetic shield 116 may be sandwiched between upper and lower layers of adhesive.  He further discloses in the figures that the adhesive layers are on the top surface (upper) and on the bottom surface (lower) and throughout his disclosure (especially in ¶0046, Schlaupitz discloses that the shield 116 mat be formed from a layer of metal foil).

Regarding Claim 5, Tsukada in view of Schlaupitz discloses wherein the two adhesive layers are arranged to entirely cover the metal film exposed on an outer surface of the electromagnetic shield (Schlaupitz: Since Schlaupitz in Fig 5 and in ¶0047, clearly teaches that the electromagnetic shield 116 may be sandwiched between upper and lower layers of adhesive, it is clear that Tsukada in view of Schlaupitz discloses that the two adhesive layers entirely cover the metal film (shield 116).).

Regarding Claim 6, Tsukada in view of Schlaupitz discloses wherein the imaging chip has a substantially rectangular shape in a top view (Tsukada:  Tsukada discloses this in Figs 1, 2, 5 and 6 and in ¶0067 where it is clear that the image sensor 30 is substantially rectangular in the top view), 
wherein the electromagnetic shield has a substantially rectangular shape in the top view (Tsukada:  In Figs 5 and 6 he further discloses that the shield 40 is also rectangular), 
wherein the two adhesive layers are arranged in a hollow-square shape in the top view (Tsukada: In Fig 2, and 6 Tsukada discloses the shape in top view and appears to be a hollow-square shape) to cover an outer surface of the metal film entirely (Schlaupitz: Since Schlaupitz in Fig 5 and in ¶0047, clearly teaches that the electromagnetic shield 116 may be sandwiched between upper and lower layers of adhesive, it is clear that Tsukada in view of Schlaupitz discloses that the two adhesive layers entirely cover the metal film (shield 116).), and 
wherein the imaging chip is mounted on an upper adhesive layer of the two adhesive layers arranged in the hollow-square shape (Tsukada:  Fig 1 and 5 show that the image sensor 30 is on the upper side of the shield which could be around the periphery of the image sensor (see ¶0077-¶0078) and in the combination it is obvious that if the shield disclosed by Tsukada is replaced by the combination of shield with upper and lower adhesive layers as taught by Schlaupitz, it is clear that the image sensor 30 is now on the upper adhesive layer 126 of Schlaupitz).

Regarding Claim 7, Tsukada in view of Schlaupitz discloses wherein the electromagnetic shield is formed by laminating an adhesive film top surface and a bottom surface of the metal film (Schlaupitz: Since Schlaupitz in Fig 5 and in ¶0047, clearly teaches that the electromagnetic shield 116 may be sandwiched between upper and lower layers of adhesive, it is clear that Tsukada in view of Schlaupitz discloses that the two adhesive layers entirely cover the metal film (shield 116)) at a portion having a substantially rectangular shape in top view (Tsukada:  Tsukada discloses this in Figs 1, 2, 5 and 6 and in ¶0067 where it is clear that the image sensor 30 is substantially rectangular in the top view), and is provided with a cover end formed only by the adhesive film at a portion corresponding to one side of the substantially rectangular shape, and 
wherein the two adhesive layers are arranged to entirely cover the metal film exposed on an outer surface of the electromagnetic shield (Schlaupitz: Since Schlaupitz in Fig 5 and in ¶0047, clearly teaches that the electromagnetic shield 116 may be sandwiched between upper and lower layers of adhesive, it is clear that Tsukada in view of Schlaupitz discloses that the two adhesive layers entirely cover the metal film (shield 116).).

Regarding Claim 8, Tsukada in view of Schlaupitz discloses wherein the imaging chip has a substantially rectangular shape in the top view (Tsukada:  Tsukada discloses this in Figs 1, 2, 5 and 6 and in ¶0067 where it is clear that the image sensor 30 is substantially rectangular in the top view), 
wherein the adhesive is arranged in a substantially hollow-square shape without a portion corresponding to the cover end in the top view (Tsukada: In Fig 2, and 6 Tsukada discloses the shape in top view and appears to be a hollow-square shape), and 
wherein the imaging chip is mounted on an upper adhesive layer of the two adhesive layers arranged in the substantially hollow-square shape (Tsukada:  Fig 1 and 5 show that the image sensor 30 is on the upper side of the shield which could be around the periphery of the image sensor (see ¶0077-¶0078) and in the combination it is obvious that if the shield disclosed by Tsukada is replaced by the combination of shield with upper and lower adhesive layers as taught by Schlaupitz, it is clear that the image sensor 30 is now on the upper adhesive layer 126 of Schlaupitz).

Regarding Claim 9, Tsukada in view of Schlaupitz discloses wherein a size of the electromagnetic shield is smaller than a size of the imaging chip in a top view (Tsukada: In the embodiment of Fig 5, Tsukada discloses that the shield 40 surrounds the image sensor 30 and therefore it could be interpreted that the size (area) of the shield is smaller than the size of the image sensor 30).

Regarding Claim 10, Tsukada in view of Schlaupitz discloses wherein a size of the electromagnetic shield is substantially same as a size of a light receiving surface of the imaging chip in a top view (Tsukada: In Fig 1, Tsukada discloses that the shield 40 is substantially the same size as the image sensor 30).

Regarding Claim 11, Tsukada in view of Schlaupitz discloses wherein the metal film includes a soft magnetic material (Tsukada: Tsukada in ¶0056 discloses that the material of the shield 40 may be a magnetic body or a conductor such as copper and iron, and preferably an iron-nickel based soft magnetic material)). Tsukada in view of Schlaupitz discloses the claimed invention except for having a relative magnetic permeability of 1000 or more at 100 kHz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material having a relative magnetic permeability of 1000 or more at 100 kHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding Claim 12, Tsukada in view of Schlaupitz discloses the claimed invention except wherein the metal film has a relative magnetic permeability of 5000 or more at 100 kHz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material wherein the metal film has a relative magnetic permeability of 5000 or more at 100 kHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding Claim 13, Tsukada in view of Schlaupitz discloses wherein the metal film includes copper or aluminum (Tsukada: Tsukada in ¶0056 discloses that the material of the shield 40 may be a magnetic body or a conductor such as copper and iron, and preferably an iron-nickel based soft magnetic material).

Regarding Claim 14, Tsukada in view of Schlaupitz discloses wherein the electromagnetic shield includes a magnetic shield or an electrostatic shield (Tsukada: Tsukada in ¶0056 discloses that the material of the shield 40 may be a magnetic body or a conductor such as copper and iron, and preferably an iron-nickel based soft magnetic material).

Regarding Claim 15, this claim is an imaging apparatus claim that has limitation similar to claim 1.  Since in ¶0054 Tsukada discloses signal processing region and a circuit region arranged around the signal processing region, Tsukada in view of Schlaupitz discloses all the limitations of Claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        June 30, 2022